COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Alston and Senior Judge Willis
UNPUBLISHED


              Argued at Alexandria, Virginia


              GIANT FOOD LLC AND INDEMNITY INSURANCE
               COMPANY OF NORTH AMERICA
                                                                             MEMORANDUM OPINION * BY
              v.     Record No. 1393-12-4                                    JUDGE ROSSIE D. ALSTON, JR.
                                                                                   MARCH 5, 2013
              JULIET WU


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Brandi R. Howell (Franklin & Prokopik, P.C., on briefs), for
                               appellants.

                               Andrew S. Kasmer for appellee.


                     Giant Food LLC (employer) appeals the commission’s award of benefits to Juliet Wu

              (claimant). On appeal, employer contends that the commission erred in finding that claimant

              sustained a compensable injury by accident on October 28, 2009, and in finding that the

              claimant’s left knee injury and disability from September 8, 2010, and continuing are causally

              related to the occupational accident of October 28, 2009. Finding no error, we affirm.

                                                      I. BACKGROUND 1

                     On appeal from the Workers’ Compensation Commission, “we view the evidence in the

              light most favorable to the party prevailing below,” in this case, claimant. Tomes v. James City



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       As the parties are fully conversant with the record in this case and because this
              memorandum opinion carries no precedential value, this opinion recites only those facts and
              incidents of the proceedings as are necessary to the parties’ understanding of the disposition of this
              appeal.
Fire, 39 Va. App. 424, 429, 573 S.E.2d 312, 315 (2002) (citing R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990)).

       So viewed, the evidence shows that on October 28, 2009, claimant, a sixty-five-year-old

woman employed as a cashier for employer, was bagging groceries when her manager asked her

to take a break. Claimant took her purse and, on her way to the bathroom in the back of the

store, the purse caught on a merchandise hook hanging from a shelf. As a result, claimant lost

her balance and fell. Claimant was immediately taken to INOVA Fairfax Hospital.

       At the hospital, claimant complained of pain in her left knee, arm, and shoulder. A

medical examination found some effusion and restriction on the range of motion in her left knee.

An x-ray of claimant’s knee did not show any fractures or dislocation. A separate x-ray of

claimant’s arm also showed a fracture of claimant’s left humerus.

       On November 11, 2009, claimant had a follow-up appointment with Dr. Robert A.

Hymes, who noted that claimant continued to complain of knee pain. Dr. Hymes provided

claimant with a work status note recommending no use of her left arm and leg. On December 8,

2009, Dr. Hymes provided another work status note, this time stating that claimant had pain in

her left knee and diagnosing claimant with a left humerus fracture. Consequently, Dr. Hymes

restricted claimant to sit-down work only.

       The next day, on December 9, 2009, Dr. Hymes again examined claimant and noted

healing of her humerus fracture but also found a “limited active range of motion.” On January 6,

2010, Dr. Hymes examined claimant and released her to work, providing claimant with a note

stating that she had been diagnosed with a left distal radius fracture. The note also stated that

Dr. Hymes was releasing claimant to full duty work beginning on January 25, 2010. Claimant

did return to work in January 2010.



                                                -2-
        On January 26, 2010, claimant filed a claim for benefits. On March 9, 2010, claimant

filed a second claim for benefits seeking a total wage loss benefit from November 7, 2009, to

December 25, 2009, and December 26, 2009, to January 22, 2010. On July 29, 2010, claimant

retained counsel and filed another claim for benefits requesting a lifetime award of medical

benefits for her injuries.

        In August 2010, Dr. Hymes referred claimant to Dr. M. Malek, and claimant began

treatment with Dr. Malek at Washington Orthopaedic and Knee Clinic on September 8, 2010.

Dr. Malek’s initial evaluation noted that claimant was injured at work on October 28, 2009, and

complained of pain in her left shoulder and left knee. The evaluation also noted that claimant

continued to have “significant difficulty and inability to walk independently” and that she used a

cane.

        An x-ray of claimant’s left knee revealed “an old fracture of the patella which has

malunited.” Dr. Malek further noted that he had reviewed claimant’s x-rays from October 2009

and that he could “see the fracture[d] patella, which was present from the very beginning.”

Dr. Malek also examined and x-rayed claimant’s left shoulder and recommended surgery on her

shoulder to address her limited range of motion. As a result of his diagnoses, Dr. Malek

provided claimant with a disability certificate recommending that she remain off work while

undergoing diagnosis and therapy.

        On September 22, 2010, claimant returned to see Dr. Malek, who opined that claimant’s

malunited left patella needed to be addressed by surgery. Dr. Malek recommended in a new

disability certificate that claimant remain off work and noted that he was scheduling left knee

surgery for claimant.




                                               -3-
       From October 2010 through December 2010, Dr. Malek continued to treat claimant and

consistently opined that claimant’s malunion of the patellar fracture needed to be surgically

addressed and recommended that claimant remain off work. Dr. Malek noted that claimant’s left

knee would occasionally “give out on her” and that claimant was now using a walker at home,

likely due to the malunion of the patella. On December 15, 2010, Dr. Malek again provided

claimant with a disability certificate recommending she remain off work.

       On January 5, 2011, Dr. Malek responded to a questionnaire from claimant’s attorney

regarding her injuries, in which he stated that he diagnosed claimant with “arthrofibrosis [of the]

left shoulder” and “a [m]alunion patella” in the left knee. When asked whether the stated

conditions were caused by the October 28, 2009 accident, Dr. Malek checked the box for “yes.”

When asked whether, in his opinion, claimant was restricted from working from at least

September 8, 2010 to the present, Dr. Malek checked the box for “yes.” Dr. Malek wrote that he

recommended arthroscopic surgery for both the left shoulder and the left knee to relieve

claimant’s pain and increase her functioning. The letter also noted that the foregoing answers

represented Dr. Malek’s opinions were expressed by Dr. Malek to a reasonable medical

probability.

       The hearing before the deputy commissioner took place on January 24, 2011. Regarding

the October 28, 2009 accident, claimant testified that “[o]n her way to the bathroom, [she passed]

a shopping lane” in which “there was a customer [with] a shopping cart.” Claimant further said

that, because the cart was in the middle of the aisle and the customer was on the left of the cart,

claimant passed on the right side of the cart. It was at this point that claimant’s purse was

“caught by the shelf, the hook on [the shelf]” and she fell. During cross-examination, claimant

testified that the cart was empty and not moving.



                                                -4-
       On April 26, 2011, the deputy commissioner denied claimant’s claim for benefits, finding

that claimant’s injury did not arise out of her employment. Claimant appealed to the

commission. The commission subsequently reversed the deputy commissioner on November 7,

2011, and remanded the case to the deputy commissioner “for further consideration of the

remaining issues and defenses.” The commission found that claimant’s injury arose out of her

employment because a causal connection existed between claimant’s workplace and her injuries,

stating, “[S]ignificant to this case, [claimant’s] employment placed her in the aisle and walking

to the restroom. [Claimant] maneuvered around a cart and confronted a workplace hazard – the

shelf hook.”

       On January 12, 2012, claimant underwent an independent medical examination with

Dr. George Kartalian, Jr. Dr. Kartalian took bilateral knee x-rays and stated that “[n]o patella

fracture was appreciated.” Upon review of claimant’s October 2009 x-rays, Dr. Kartalian said

that they showed “irregularity of the patella” but that “no obvious fracture is seen[.]” There was,

however, “a suggestion that there may be an injury or fracture” and the “lateral view also

show[ed] a possible fracture line.” Dr. Kartalian concluded, though, that any fracture would not

be “an obvious finding.”

       Regarding claimant’s knee injury, Dr. Kartalian ultimately opined that claimant had

“healed from a patella fracture,” her left knee pain was due to “degenerative changes,” and “[it

was] possible that [claimant] suffered a patella fracture from the injury of [October 28, 2009].”

Dr. Kartalian continued that “[it was] not clear that an arthroscopic surgical procedure would

benefit the left knee given the extensive degenerative changes and the symmetrical appearance

and function of both of her knees,” nor was it clear that “the injuries from 10/28/2010 [sic] are

causing [claimant’s] current inability to work.” Dr. Kartalian did state that “Dr. Malek’s



                                               -5-
treatment [had] been reasonable, necessary, and causally related to the injuries of [October 28,

2009].”

       On February 8, 2012, upon remand from the commission’s November 7, 2011

determination, the deputy commissioner issued her opinion and found that claimant’s left knee

injury, treatment, and disability were causally related to the October 28, 2009 accident. The

deputy commissioner relied upon Dr. Malek’s opinion and the statement by Dr. Kartalian that the

x-rays taken on October 28, 2009, showed “irregularities” and that the left knee injury was

possibly related to the accident. The deputy commissioner entered an award for the claimant,

including temporary total disability benefits from October 29, 2009 to November 11, 2009;

December 6, 2009 to January 24, 2010; and September 8, 2010 and continuing. The deputy

commissioner also awarded claimant medical benefits for as long as necessary for her left arm,

shoulder, and knee.

       Employer appealed to the commission, and the commission affirmed the deputy

commissioner’s February 8, 2012 opinion. This appeal followed.

                                         II. ANALYSIS

                              A. Compensable Injury by Accident

       On appeal, employer alleges that the commission erred in finding that claimant sustained

a compensable injury by accident. 2



       2
         We note at the outset that we reject claimant’s argument that employer waived this
assignment of error by failing to appeal the commission’s November 7, 2011 order holding that
claimant sustained a compensable injury by accident and remanding the case to the deputy
commissioner. The commission’s November 7, 2011 order, which contained no award to
claimant and specifically remanded the case to the deputy commissioner, was not a final award
and so did not become binding when employer did not appeal the November 7, 2011 order
within thirty days under Code § 65.2-706. See Jewell Ridge Coal Corp. v. Henderson, 229 Va.
266, 269, 392 S.E.2d 48, 50 (1985) (stating that the Court reviews only the final awards of the
commission).

                                               -6-
       “Whether an injury arises out of and in the course of employment involves a mixed

question of law and fact, which we review de novo on appeal.” Blaustein v. Mitre Corp., 36

Va. App. 344, 348, 550 S.E.2d 336, 338 (2001). On review to this Court, “‘[d]ecisions of the

commission as to questions of fact, if supported by credible evidence, are conclusive and binding

on this Court.’” VFP, Inc. v. Shepherd, 39 Va. App. 289, 292, 572 S.E.2d 510, 511 (2002)

(quoting WLR Foods v. Cardosa, 26 Va. App. 220, 230, 494 S.E.2d 147, 152 (1997)).

       For an injury to be compensable under the Virginia Workers’ Compensation Act, the

claimant must prove by a preponderance of the evidence that the injury “‘[arose] out of and in

the course of the employment.’” Marketing Profiles, Inc. v. Hill, 17 Va. App. 431, 433, 437

S.E.2d 727, 729 (1993) (en banc) (quoting Code § 65.2-101). “The phrase arising ‘out of’ refers

to the origin or cause of the injury.” Cnty. of Chesterfield v. Johnson, 237 Va. 180, 183, 376

S.E.2d 73, 74 (1989).

       Virginia adheres to the actual risk test to determine whether an injury arose “out of” the

employment. Id. at 185, 376 S.E.2d at 75-76. An injury arises out of the employment when

“‘there is apparent to the rational mind upon consideration of all the circumstances, a causal

connection between the conditions under which the work is required to be performed and the

resulting injury.’” Hill, 17 Va. App. at 434, 437 S.E.2d at 729 (quoting Bradshaw v. Aronovitch,

170 Va. 329, 335, 196 S.E. 684, 686 (1938)).

               An injury does not arise out of the employment when it “cannot
               fairly be traced to the employment as a contributing proximate
               cause and . . . comes from a hazard to which the workmen would
               have been equally exposed apart from the employment. The
               causative danger must be peculiar to the work and not common to
               the neighborhood.”

Vint v. Alleghany Reg’l Hosp., 32 Va. App. 60, 63-64, 526 S.E.2d 295, 297 (2000) (quoting

Bradshaw, 170 Va. at 335, 196 S.E. at 686 (emphasis added) (citation omitted)).


                                               -7-
       In this case, claimant fell because her purse was caught on a hook on the merchandise

shelf in the grocery store aisle. 3 The commission found, as a matter of fact, that the hook on the

merchandise shelf was a hazard peculiar to the workplace when it identified the hook as “a

workplace hazard.” On appeal, we cannot disturb this factual determination because it was

supported by evidence in the record. See Diaz v. Wilderness Resort Ass’n, 56 Va. App. 104,

114, 691 S.E.2d 517, 522 (2010) (“[W]e must defer to the commission’s findings of fact if

supported by credible evidence in the record.”).

       This case is distinguishable from Bernard v. Carlson Cos., 60 Va. App. 400, 728 S.E.2d

508 (2012), upon which employer relies. In Bernard, this Court held that the claimant’s injury

did not arise out of an actual risk of his employment because there was nothing hazardous,

dangerous, unusual, or peculiar about the quesadilla the claimant was consuming when he was

injured nor was the act of swallowing partially chewed food peculiar to his workplace. 60

Va. App. at 410, 728 S.E.2d at 513. In contrast, in this case, the commission was entitled to

conclude that the hook, located on a grocery store merchandise shelf, was peculiar to claimant’s

workplace and not “common to the neighborhood.” Bradshaw, 170 Va. at 335, 196 S.E. at 686.

Accordingly, we find that the commission did not err in holding that claimant’s injury arose out

of her employment.

               B. Causal Connection Between the Workplace Accident and Injury

       Employer also argues on appeal the commission erred in holding that claimant’s left knee

injury and disability from September 8, 2010, and continuing are causally related to the work

accident.


       3
           Although there was some discussion by the parties on brief about the necessity of
claimant’s maneuvering around the shopping cart in the aisle and the possible contribution of this
movement to claimant’s injury, the shopping cart was not the focus of the commission’s analysis,
nor is it a focus of our determination on appeal.

                                                -8-
                Determination of causation is a factual finding. Thompson v.
                Brenco, Inc., 38 Va. App. 617, 622, 567 S.E.2d 580, 583 (2002).
                When reviewing workers’ compensation cases, we defer to these
                factual findings. Code § 65.2-706(A); Hawks v. Henrico [Cnty.]
                Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988). “If
                there is evidence, or reasonable inferences can be drawn from the
                evidence, to support the commission’s findings, they will not be
                disturbed on review, even though there is evidence in the record to
                support a contrary finding.” Morris v. Badger Powhatan/Figgie
                Int’l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876, 877 (1986).

Amelia Sand Co. v. Ellyson, 43 Va. App. 406, 408, 598 S.E.2d 750, 751 (2004). Moreover, the

“question [of causation] raised by ‘conflicting medical opinions’ is one of fact.” Eccon Constr.

Co. v. Lucas, 221 Va. 786, 790, 273 S.E.2d 797, 799 (1981) (quoting Johnson v. Capitol Hotel,

189 Va. 585, 590, 54 S.E.2d 106, 109 (1949)).

        Employer’s argument on appeal is essentially that Dr. Malek’s and Dr. Kartalian’s

opinions conflict regarding whether claimant suffered a patellar fracture in the October 28, 2009

accident and that claimant’s knee pain was caused by degeneration and arthritis, not the work

accident. In finding that claimant’s knee injury was caused by the October 28, 2009 work

accident, the commission relied upon (1) claimant’s immediate complaints of knee pain and

irregularities revealed by the examination of claimant’s knee after the accident; (2) “[t]he initial

treating physicians’ not[ing] of some type of acute knee injury”; (3) Dr. Malek’s review of

claimant’s new and old x-rays and his opinion that claimant suffered from a patellar fracture

resulting from the work-related fall that had not properly healed; and (4) Dr. Kartalian’s

agreement that “the original x-rays showed irregularities” and acknowledgment of “the

possibility of a patellar fracture.”

        Thus, there is credible evidence in the record to support the commission’s conclusion that

claimant’s knee injury and disability from September 8, 2010, was caused by the October 28,

2009 work accident. To the extent Dr. Kartalian’s assessment of the cause of claimant’s injury


                                                -9-
conflicted with Dr. Malek’s, the commission was entitled to credit Dr. Malek’s opinion. See

Lucas, 221 Va. at 790, 273 S.E.2d at 799. As a result, we hold that the commission did not err.

                                      III. CONCLUSION

       For the above reasons, we find that the commission did not err in any respect identified

by employer. Accordingly, the commission’s opinion is affirmed.

                                                                                       Affirmed.




                                             - 10 -